George Rose Smith, J. This is an action by the appellee for the value of personal property taken from his car while it was in the appellant’s custody. Summons was served on the defendant on either March 25 or March 27, 1964. The answer was filed on April 15. On motion to strike the answer the court found that the summons was actually served on March 25, so that the answer was filed on the twenty-first day. This appeal is from an ensuing order striking the answer and awarding the plaintiff a default judgment. The judgment must be reversed, for, in a case decided after the trial in the case at bar, we held that the statute permits the answer to be filed on the twenty-first day. Widmer v. J.I. Case Credit Corp., 239 Ark. 12, 386 S.W. 2d 702. It is true, as the appellee points out, that the appellant ’s abstract- of the record is deficient, but since the appellee’s brief supplies the meager facts necessary to an understanding of the case his motion to affirm for noncompliance with Rule 9 must be denied. Reversed.